DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-16 are pending and under consideration. 
Claims 1-9, 11, 14-16 have been canceled. Claims 17-26 have been added. Claims 10, 12, 13, 17-26 are pending and under consideration. 
Applicant's arguments filed 4-28-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim Interpretation
The limitation of “not less than 176 μM” in claim 17 is equivalent to ---at least 176 μM---. 
Claim Rejections - 35 USC § 102
Withdrawn rejections
The rejection of claims 1, 2, 4-10, 12-16 under 35 U.S.C. 102a as being anticipated by Ko (EP2218778) has been withdrawn because claims 1, 2, 4-9, 14-16 have been canceled and because the use of serum-free medium in now-canceled claim 11 has been incorporated into claim 10 which was not taught by Ko. 
The rejection of claims 14-16 under 35 U.S.C. 103 as being unpatentable over Furue (WO 2005063968) has been withdrawn because the claims have been canceled. 

Pending rejections
Claims 10, 12, 13 remain rejected under 35 USC 102a as being anticipated by Tomizawa (10006005). Claims 1, 3-9, 11, 14-16 have been withdrawn because they have been canceled. 
Tomizawa cultured pluripotent cells with “HDI” medium comprising 0.02 g/L L-tryptophan in serum replacement (Table 1, col. 4 and 10; Table 3, col. 20; claim 1). 
The serum replacement makes the medium “serum-free” as required in claim 10. 
Tomizawa taught exchanging the medium every 1-2 days (col. 12, lines 10-12: “It is appropriate that medium exchange be performed once every preferably from 1 day to 2 days, more preferably 2 days”; col. 12, lines 1-20: “changing the culture media to HDI, and then further culturing the cells in HDI for at least 2 days or more, preferably from 2 days to 7 days, still more preferably from 2 days to 4 days, yet still more preferably 2 days”). Culturing the cells in HDI medium, replacing it with HDI medium, then culturing the cells again as described by Tomizawa is equivalent to culturing, supplementing after culturing, and culturing again as required in steps a)-c) of claim 10. 
Claims 12, 13 have been included because they further limit the TRP derivative of claim 10 without excluding TRP. 
Claims 17-26 have not been included in this rejection. TRP has a molar mass of 204 g/mol; therefore, 0.02 g/L is 0.00009804 moles/L which is 98.04 μM/L. 98.04 μM/L is not at least 176 μM as required in new claims 17 and 18. 

New rejections
Claims 10, 12, 13 as newly amended are rejected under 35 USC 102a as being anticipated by Niwa (7700352). 
Niwa cultured pluripotent cells with cell culture minimum medium (CCMM) comprising 8 mg/L L-tryptophan in serum replacement and subcultured the cells twice (col. 12, Example 1; claims 2 and 13; Table 2; col. 15, Example 5). Subculturing the cells once is equivalent to culturing, supplementing after culturing, and culturing again as required in steps a)-c) of claim 10 as newly amended. Claims 12, 13 have been included because they further limit the TRP derivative of claim 10 without excluding TRP. 

Claims 10, 12, 13 as newly amended are rejected under 35 USC 102a as being anticipated by Furue (WO 2005063968). 
Furue taught culturing pluripotent cells in serum free medium (para 11) comprising L-tryptophan (paragraph 5, Table 11.712 mg/L = 38 μM) (para 5) and passaging the cells more than two times (Example 5). Passaging the cells once is equivalent to culturing, supplementing after culturing, and culturing again as required in steps a)-c) of claim 10 as newly amended. Claims 12, 13 have been included because they further limit the TRP derivative of claim 10 without excluding TRP. 

Claim Rejections - 35 USC § 103
Pending rejections
Claims 10, 12, 13 remain and new claims 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (EP2218778) in view of Furue (WO 2005063968). Claims 1-9, 11, 14-16 have been withdrawn because they have been canceled.
Ko cultured pluripotent cells with 2-100 mg/L L-tryptophan (TRP) (pg 4 in Table 2) without subculturing in the media for at least 11 days. 
Steps (b) and (c) encompass passively supplementing the cells with TRP after any amount of time. Accordingly, culturing the cells with TRP for an hour and continuing to culture them as described by Ko is equivalent to culturing the cells with TRP and supplementing them with TRP after culturing as required in steps a) and b). The continued culturing in TRP after that is equivalent to “culturing cells obtained in the supplementing (b)” with TRP in step c). 
2-100 mg/L TRP described by Ko is equivalent to culturing with at least 176 μM L-tryptophan as required in claim 17 and 18. TRP has a molar mass of 204 g/mol; therefore, 2-100 mg/L TRP described by Ko is 0.000009804-0.0004902 moles/L which is 9.804-4902 μM/L which encompasses at least 176 μM as required in new claims 17 and 18.
The limitation of “proliferating” or “promoting proliferation” in the preamble of claims 17 and 18 are included because the pluripotent cells proliferated. 
Ko did not teach the culture was serum-free as required in claim 10, 17, 18. 
However, Furue cultured pluripotent cells in serum free medium (para 11) comprising L-tryptophan (paragraph 5, Table 11.712 mg/L = 38 μM) (para 5).
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to culture pluripotent cells with at least 176 μM TRP as described by Ko using serum free medium as described by Furue. Those of ordinary skill in the art at the time of filing would have been motivated to make the culture serum free to avoid contaminants and variables associated with serum. 
Claim 10 as newly amended has also been included because Furue passaged the cells (Example 5) which is equivalent to culturing, supplementing after culturing, and culturing again as required in steps a)-c) of claim 10 as newly amended. It would have been obvious to those of skill to do so to simply refresh the media containing TRP after 11 days.
Claims 12, 13 have been included because they further limit the TRP derivative of claim 10 without excluding TRP. 
490 μM TRP, i.e. 100 mg/L TRP, described by Ko is “176 μM – 1408 μM” as required in claims 19, 23. 
Ko converted germ cells into pluripotent cells; therefore, the pluripotent cells are “induced pluripotent cells” as required in claims 20, 24. 
Claims 21, 22, 25, 26 have been included because they further limit the TRP derivative without excluding TRP. 
Response to argument
Applicants argue the Ko and Furue do not teach all the limitations claimed. Applicants’ argument is not persuasive for reasons set forth above. Applicants’ discussion of the benefits of the claimed invention on pg 8 is noted but does not rise to the level of an argument. 

Claims 10, 12, 13 remain and new claims 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tomizawa (10006005). The rejection of claims 1-9, 11, 14-16 has been withdrawn because the claims have been canceled. 
Tomizawa cultured pluripotent cells with 0.02 g/L TRP in serum-free media and exchanging the medium every 1-2 days (Table 1, col. 4 and 10; Table 3, col. 20; claim 1; col. 12, lines 1-20) which is equivalent to claims 10, 12, 13 for reasons set forth above. 
This is also equivalent to culturing pluripotent cells with TRP as required in claims 17 and 18. 
However, 0.02 g/L TRP is not within the range of TRP in claims 17 and 18. TRP has a molar mass of 204 g/mol; therefore, 0.02 g/L TRP described by Tomizawa is 0.00009804 moles/L which is 98.04 μM/L which is not at least 176 μM as required in new claims 17 and 18. Claim 10 makes no such requirement. 
However, increasing the 0.02 g/L (98.04 μM) TRP described by Tomizawa to 176 μM as required in claims 17 and 18 was well-within the purview of the ordinary artisan and a matter of routine optimization. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to culture pluripotent cells with TRP in serum free media as described by Tomizawa using TRP at a concentration of 176 μM as required in claims 17 and 18. Those of ordinary skill in the art at the time of filing would have been motivated to do so as a matter of routine optimization. 
Increasing the concentration of TRP to 176 μM TRP is equivalent to “176 μM – 1408 μM” as required in claims 19, 23. 
Tomizawa taught the pluripotent cells “induced pluripotent cells” as required in claims 20, 24 (abstract; col. 1, lines 29-35;… …claims 3, 6, 7). 
Claims 21, 22, 25, 26 have been included because they further limit the TRP derivative without excluding TRP.
Response to arguments
Applicants mention Tomizawa on pg 7-8 but do not specifically argue this rejection by pointing out what is missing from the teachings of Tomizawa. Applicants’ discussion of the benefits of the claimed invention on pg 8 is noted but does not rise to the level of an argument. 

New rejections
Claims 10, 12, 13 as newly amended and new claims 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Furue (WO 2005063968) in view of Ko (EP2218778), Ince (20140170693), and Cheng (Nature Communications, 2015, Vol. 6, 7209, pg 1-13).
Furue cultured pluripotent cells in serum free medium (para 11) comprising L-tryptophan (paragraph 5, Table 11.712 mg/L = 38 μM) (para 5) and passaging the cells more than two times (Example 5), which is equivalent to the “culturing”, “supplementing [ ] after the culturing”, and “culturing cells obtained by the supplementing” in claim 10 as newly amended (see anticipation rejection above). 
Furue did not teach the concentration of TRP was at least 176 μM as required in claims 17 and 18. 
However, Ko taught culturing pluripotent cells with 2-100 mg/L TRP (pg 4 in Table 2). 2-100 mg/L TRP described by Ko equals 9.804-490.02 μM/L which encompasses at least 176 μM as required in claims 17 and 18.
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to culture pluripotent cells in serum-free media containing TRP and passaging them as described by Furue wherein the concentration of TRP was 9.804-490.02 μM/L, as described by Ko. Those of skill would also have been motivated to increase TRP to at least 176 μM because Cheng taught TRP increased Oct4 expression which is associated with pluripotency. Motivation is also provided by Ince who taught concentrations of a given ingredient in a cell culture medium were routinely optimized for specific cell types (para 70); therefore, those of skill would have increased the concentration of TRP as a matter of routine optimization. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claims 10, 12, 13 as newly amended and new claims 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tomizawa (10006005) in view of Ko (EP2218778), Ince (20140170693), and Cheng (Nature Communications, 2015, Vol. 6, 7209, pg 1-13). 
Tomizawa cultured pluripotent cells with 98.04 μM/L TRP in serum-free media  (Table 1, col. 4 and 10; Table 3, col. 20; claim 1) which is equivalent to claims 10, 12, 13 for reasons set forth above. This is also equivalent to culturing pluripotent cells with TRP as required in claims 17 and 18. 
Tomizawa did not teach the concentration of TRP was at least 176 μM/L TRP as required in claims 17 and 18. Claim 10 makes no such requirement. 
However, increasing the 98.04 μM/L TRP described by Tomizawa to 176 μM as required in claims 17 and 18 was well-within the purview of the ordinary artisan as described by Ko who taught culturing pluripotent cells with 9.804-490 μM/L TRP (pg 4 in Table 2) for reason set forth above.
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to culture pluripotent cells with TRP in serum free media as described by Tomizawa using a concentration of 9.804-490 μM as described by Ko. Those of skill would also have been motivated to increase TRP to at least 176 μM because Cheng taught TRP increased Oct4 expression which is associated with pluripotency. Motivation is also provided by Ince who taught concentrations of a given ingredient in a cell culture medium were routinely optimized for specific cell types (para 70); therefore, those of skill would have increased the concentration of TRP as a matter of routine optimization. 
Increasing the concentration of TRP to 9.804-490 μM TRP as described by Ko overlaps significantly with the range of “176 μM – 1408 μM” in claims 19, 23. One of skill would have recognized that the range claimed would be a matter of routine optimization as described by Ince.  
Tomizawa taught the pluripotent cells “induced pluripotent cells” as required in claims 20, 24 (abstract; col. 1, lines 29-35;… …claims 3, 6, 7). 
Claims 21, 22, 25, 26 have been included because they further limit the TRP derivative without excluding TRP. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claim Rejections - 35 USC § 112
Enablement
The rejection of claims 1-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), enablement, has been withdrawn because claims 1-9, 11, 14-16 have been canceled and because claims 10, 12, 13, and new claims 17-26 are limited to mammalian pluripotent cells. 
Written Description
Claims 10, 12, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The concept of supplement pluripotent cells with TRP “after the culturing (a)” in step b) of claim 10 lacks written description. Applicants point to original claim 11 and pg 14, lines 17-19. However, original claim 11 describes using serum-free medium, and pg 14, lines 17-19, simply says “The medium of the present invention may be prepared using | the medium generally used for culturing mammalian cells as a basal medium.” Looking elsewhere in the specification, pg 21, lines 4-10, discusses passaging pluripotent cells but does not suggest culturing cells with serum-free medium containing TRP and supplementing the cultured cells with serum-free medium containing TRP “after the culturing” as required in step b) of claim 10. If pg 21 or somewhere else in the specification implicitly supports the concept, a reasoned explanation is required. 
Indefiniteness
The rejection of claims 10, 12, 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, has been withdrawn in view of the amendment. 
Claims 12, 21, 25 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 12, 21, 25 require the tryptophan derivative is “a dipeptide in which tryptophan and amino acid are peptide bonded”; however, the metes and bounds of such a derivative cannot be determined. The specification uses the phrase “peptide-bonded” on pg 2, 4, 9 without defining the phrase or how tryptophan is a “dipeptide” or “peptide-bonded”. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
Response to argument
Applicants argue the term was well-known in Oxford Dictionary of Biochemistry and Mol. Biol (2nd Ed) as “any amide bond formed between two amino acids” and provide a hyperlink. Applicants’ argument is not persuasive because the hyperlink didn’t work and because there is no evidence that the definition existed at the time of filing. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632